Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement(s) filed 12/06/2019 have been considered. The provided foreign references have been considered to the extent possible, the English language portion and figures.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites " A micro-LED display panel comprises an LED chip and a driving backplane according to claim 1" in line 1 which appears to be a typographical error since " A driving backplane" and “a micro-LED display panel” has already been declared in claim 11. Said limitation will be read as the micro-LED display panel..  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites "a micro-LED display panel" in line 1 which appears to be a typographical error since "a micro-LED display panel" has already been declared in claim 11. Said limitation will be read as the micro-LED display panel..  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180019369 A1 (CHO).

Regarding claim 1, CHO teaches “A driving backplane (substrate 100 of embodiment in FIG. 12) of a micro-LED display panel (panel with display area DA in FIG. 1 with pixels PX in FIG. 12, [0153]), comprises a plurality of pixel units (PX1 to PX3, FIG. 2 relied upon for illustration of adjacent pixel structures) arranged in an array (arrayed of PX1 to PX3, FIG. 2), each of the pixel units comprising:
an anode lead (26 in FIG. 12, 26 is capable of transporting positive voltage to 22, therefore, functions as an anode, see FIG. 9);
a cathode lead (25 in FIG. 12, 25 is capable of transporting negative voltage to 21, therefore, functions as a cathode, see FIG. 9) disposed at a side of the anode lead (see FIG.12); and


    PNG
    media_image1.png
    787
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    464
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    517
    455
    media_image4.png
    Greyscale

Regarding claim 2, CHO teaches “The driving backplane according to claim 1, wherein the each pair of electrodes of the at least two pairs of electrodes is spatially independent from an adjacent pair of electrodes (annotated first electrode pair and second electrode pair are not connected at the end, see FIG. 12)”.
Regarding claim 5, CHO teaches “The driving backplane according to claim 1, wherein the pixel unit further comprises a plurality of chip pads (surfaces 21a2 and 22a-2 for mounting light emitting devices 40 in FIG. 13 which functions as pads per definition of a contact pad in the art) disposed on the at least two pairs of electrodes”.
claim 6, CHO teaches “The driving backplane according to claim 5, wherein the chip pad is provided on both the anode and the cathode of each pair of electrodes of the at least two pairs of electrodes (40 in FIG. 12)”.
Regarding claim 7, CHO teaches “The driving backplane according to claim 1, wherein the anode lead is arranged perpendicular to the cathode lead (26 is perpendicular to 25 in FIG. 12)”.
Regarding claim 9, CHO teaches “CHO teaches "The driving backplane according to claim 1, wherein the plurality of pixel units arranged in a same row share an anode lead" (26 extends in the first direction and are connected to adjacent pixels, ([0157])”.
Regarding claim 10, CHO teaches “The driving backplane according to claim 1, wherein the plurality of pixel units arranged in a same column share a cathode lead (25 extends in the second direction and are connected to adjacent pixels, ([0157])”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180019369 A1 (CHO) in view of US 20110204387 A1 (KIM).
claim 3, CHO teaches "The driving backplane according to claim 1".
CHO does not explicitly teach "wherein the at least two pairs of electrodes are at least three pairs of electrodes" with in the same pixel; however, given CHO teaching two electrode pairs and the lack of disclosed novelty between two electrode pairs versus three electrode pairs, it would have been obvious to determine the optimum electrodes for additional light emitting devices to achieve optimum light output for a display device.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
            Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

            Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Furthermore, KIM teaches a light emitting device cell array in FIG. 9 and FIG. 10 having more than three electrode pairs (103a and 103b) connected to anode 108b and cathode 108a in FIG. 9 and FIG. 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ability to increase light illumination for each pixel by adding more regions for connecting light emitting devices.
Regarding claim 4, CHO teaches "The driving backplane according to claim 1, wherein the at least two pairs of electrodes ... sequentially spaced apart" (FIG. 12).  
CHO does not explicitly teach the two pairs of electrodes "are three pairs of electrodes" with in the same pixel; however, given CHO teaches two electrode pairs and the lack of disclosed novelty between two electrode pairs versus three electrode pairs, it would have been obvious to determine the optimum electrodes for additional light emitting devices to achieve optimum light output for a display device.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
            Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Furthermore, KIM teaches a light emitting device cell array in FIG. 9 and FIG. 10 having more than three electrode pairs (103a and 103b) connected to anode 108b and cathode 108a in FIG. 9 and FIG. 10.
One of ordinary skill would want to modify the display of CHO to have more than two electrode pairs as taught by KIM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ability to increase light illumination for each pixel by adding more regions for connecting light emitting devices.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180019369 A1 (CHO).
Regarding claim 8, CHO teaches "The driving backplane according to claim 7".
CHO does not explicitly show partition wall is "wherein the driving backplane further comprises an insulating film located between the positions where the anode lead and the cathode lead are superposed"; however, one of ordinary skill in the art to use an insulating material to electrically separate 25 and 26 where 25 is formed on and crossing perpendicularly to 26 in FIG. 12.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180019369 A1 (CHO) in view of US 20170103966 A1 (CHOI).
Regarding claim 11, CHO teaches "A micro-LED display panel comprises an LED chip and a driving backplane according to claim 1".
CHO does not teach the light emitting device being attached to lines 21 and 22 such that "two ends of the LED chip are respectively soldered onto the anode and the cathode of any pair of electrodes of the at least two pairs of electrodes"; however, CHOI teaches a solder reflow process for assisting in self-aligning of deposited light emitting device 200 during solder reflow in FIG. 12.
One of ordinary skill would want to modify the self-align light emitting device deposition process and the electrode pad portions of CHO to include the use of solder pad and solder material layer on the pad portions for connecting light emitting devices by reflow as taught by CHOI in FIG. 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wettability of the solder material during reflow to further help align deposited light emitting devices and further enhance the mechanical bond strength between the pad and the device.
claim 12, CHO further teaches "A micro-LED display device (display apparatus 1, FIG. 1) comprises" the previously discussed "micro-LED display panel (panel with display area DA) according to claim 11".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817